SECURITIES PURCHASE AND EXCHANGE AGREEMENT
 
THIS SECURITIES PURCHASE AND EXCHANGE AGREEMENT (“Agreement”) is made as of the
16th day of October, 2009 by and among Avantair, Inc., a Delaware corporation
(the “Company”), the existing investors identified as such on the signature
pages affixed hereto (each an “Existing Investor” and collectively the “Existing
Investors”) and the new investors identified as such on the signature pages
affixed hereto (each, a “New Investor” and collectively the “New
Investors”).  The Existing Investors and the New Investors are collectively
referred to herein individually as an “Investor” and collectively as the
“Investors.”


Recitals


A.           The Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and


B.           Prior to the date hereof, the Company and the Existing Investors
have entered into one or more (i) Securities Purchase Agreements (as amended,
the “Existing Purchase Agreements”) pursuant to which the Existing Investors
have acquired units consisting of an aggregate of (A) 1,634,400 shares (the
“Existing Shares”) of common stock, par value $0.0001 per share, of the Company
(together with any securities into which such shares may be reclassified the
“Common Stock”) and (B) Warrants to acquire an aggregate of up to 817,200 shares
(the “Existing Warrant Shares”) of Common Stock at an exercise price of $4.00
per share (the “Existing Warrants”) at a per unit price of $2.50 (the “Existing
Per Unit Price”) and (ii) Registration Rights Agreements (as amended, the
“Existing Registration Rights Agreements” and together with the Existing
Purchase Agreements, the “Existing Agreements”) pursuant to which the Company
has agreed to provide certain registration rights with respect to the Existing
Shares and the Existing Warrant Shares under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, and applicable
state securities laws; and


C.           The New Investors wish to purchase from the Company, and the
Company wishes to sell and issue to the New Investors, upon the terms and
conditions stated in this Agreement, an aggregate of 8,818,892 shares of Common
Stock (the “New Shares”), at a purchase price of $0.95 per share (the “Per Share
Purchase Price”) (the “Financing”); and


D.           Contemporaneous with the sale of the New Shares, the Existing
Investors wish to effect the exchange (the “Exchange”) of their Existing
Warrants for shares of Common Stock (the “Exchange Shares”) at an exchange rate
equal to 0.63158 Exchange Shares for each Existing Warrant Share (rounded down
to the nearest whole share) (the “Exchange Rate”); and
 
 
 

--------------------------------------------------------------------------------

 

E.           Contemporaneous with the consummation of the Financing and the
Exchange, (i) the Company, the Investors and EarlyBird Capital, LLC will execute
and deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit A (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, and
applicable state securities laws with respect to the Existing Shares, the New
Shares and the Exchange Shares and (ii) the Existing Agreements will be
terminated and be of no further force and effect; and


F.           Pursuant to Section 9(d) of the Certificate of Designations
establishing the terms of the Company’s Series A Convertible Preferred Stock,
par value $0.0001 per share (the “Series A Preferred Stock”), the Exchange
requires the consent of the holders of at least 50% of the issued and
outstanding shares of the Series A Preferred Stock (the “Majority Holders”); and


G.           Certain of the Investors constitute the Majority Holders and as
such desire to consent to the Exchange pursuant to the terms of the Series A
Preferred Stock (the “Consenting Holders”).


In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.            Definitions.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings set forth below:


“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.


“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.


“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, financial information, business and marketing plans,
and customer and supplier lists and related information).

 
-2-

--------------------------------------------------------------------------------

 


“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.


“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.


“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).


“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise), or
business of the Company and its Subsidiaries taken as a whole, (ii) the validity
of the Transaction Documents or (iii) the ability of the Company to perform its
obligations under the Transaction Documents.


“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.


“Purchase Price” means Eight Million Three Hundred Seventy-Seven Nine Hundred
Forty-Seven and 35/100 Dollars ($8,377,947.35).


“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.


“SEC Filings” has the meaning set forth in Section 4.6.


“Shares” means, collectively, the Exchange Shares and the New Shares.


“SSF Investor” means any Investor which is an Affiliate of AWM Investment Co.


“Specified Investor” means (i) any SSF Investor, (ii) any Person to whom an SSF
Investor may have assigned some or all of its rights hereunder in accordance
with the terms hereof in connection with the sale or other transfer of some or
all of the New Shares acquired by such SSF Investor, and (iii) any subsequent
transferee of any or all of such New Shares and rights.

 
-3-

--------------------------------------------------------------------------------

 
 
“Specified Investor Shares” means any New Shares held by any Specified Investor.


“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.


“Transaction Documents” means this Agreement and the Registration Rights
Agreement.


“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.


“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.


2.           Financing and Exchange; Consent.


2.1         Financing.  Subject to the terms and conditions of this Agreement,
on the Closing Date, each of the New Investors shall severally, and not jointly,
purchase, and the Company shall sell and issue to the Investors, the New Shares
in the respective amounts set forth opposite the New Investors’ names on the
signature pages attached hereto in exchange for the Purchase Price as specified
in Section 3 below.


2.2         Exchange.  Subject to the terms and conditions of this Agreement,
the Exchange shall become effective on the Closing Date without any further
action by the Company or the Existing Holders.  Without limiting the generality
of the foregoing, on the Closing Date, the Existing Warrants shall be deemed to
be cancelled and shall be of no further force and effect and shall thereafter
represent only the right to receive the Exchange Shares at the Exchange Rate
upon the surrender of the Existing Warrants to the Company by the holders
thereof.  No Exchange Shares shall be issued to any holder of an Existing
Warrant unless and until such Existing Warrant is surrendered or the holder
notifies the Company that its Existing Warrant has been lost or destroyed and
executes in favor of the Company an affidavit of loss and indemnification
agreement in customary form.  Upon surrender by an Existing Investor of an
Existing Warrant to the Company (or, in the event of the loss or destruction of
an Existing Warrant, the delivery of the affidavit of loss and indemnification
agreement referenced above), the Company shall cause the Transfer Agent to issue
to the Existing Investor a certificate or certificates, registered in such name
or names as the Existing Investor may designate, representing the Exchange
Shares to be received by the Existing Investor.

 
-4-

--------------------------------------------------------------------------------

 


2.3         Termination of Existing Agreements.  Simultaneous with the
consummation of the Financing and the Exchange and without any further action by
the Company or the Existing Holders, the Existing Agreements shall be terminated
and be of no further force and effect.


2.4         Consent.  Pursuant to Section 9(d) of the terms of the Series A
Preferred Stock the Consenting Holders, constituting the Majority Holders,
hereby irrevocably consent to the Exchange.


3.           Closing.  Subject to any other arrangement between the Company and
a particular Investor, upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investors, (i) the
Company shall deliver to the Specified Investors a certificate or certificates,
registered in such name or names as the Specified Investors may designate,
representing the Specified Investor Shares, (ii) the Company shall deliver to
the Transfer Agent irrevocable instructions to issue to the other New Investors
a certificate or certificates, registered in such name or names as such New
Investors may designate, representing the New Shares to be issued to them, and
(iii) the New Investors shall cause a wire transfer in same day funds to be sent
to the account of the Company as instructed in writing by the Company, in an
amount representing such New Investor’s pro rata portion of the Purchase Price
as set forth on the signature pages to this Agreement.  The closing of the
Financing and the Exchange (the “Closing”) shall take place at the offices of
Lowenstein Sandler PC, 1251 Avenue of the Americas, 18th Floor, New York, New
York 10020, or at such other location and on such other date as the Company and
the Investors shall mutually agree.  The date on which the Closing occurs is
referred to herein as the “Closing Date.”


4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investors that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):


4. 1        Organization, Good Standing and Qualification.  Each of the Company
and its Subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted and to own its properties.  Each of the Company and its Subsidiaries
is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and could not reasonably be
expected to have a Material Adverse Effect.  The Company’s Subsidiaries are
listed on Schedule 4.1 hereto.


4.2          Authorization.  The Company has full power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and stockholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Shares.  The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.

 
-5-

--------------------------------------------------------------------------------

 
 
4.3          Capitalization.  Schedule 4.3 sets forth as of the date hereof (a)
the authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities exercisable for,
or convertible into or exchangeable for any shares of capital stock of the
Company.  All of the issued and outstanding shares of the Company’s capital
stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties.  Except as described on Schedule 4.3, all of the issued and outstanding
shares of capital stock of each Subsidiary have been duly authorized and validly
issued and are fully paid, nonassessable and free of pre-emptive rights, were
issued in full compliance with applicable state and federal securities law and
any rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien, encumbrance or other adverse claim.  Except as
described on Schedule 4.3, no Person is entitled to pre-emptive or similar
statutory or contractual rights with respect to any securities of the
Company.  Except as described on Schedule 4.3, there are no outstanding
warrants, options, convertible securities or other rights, agreements or
arrangements of any character under which the Company or any of its Subsidiaries
is or may be obligated to issue any equity securities of any kind and except as
contemplated by this Agreement, neither the Company nor any of its Subsidiaries
is currently in negotiations for the issuance of any equity securities of any
kind.  Except as described on Schedule 4.3 and except for the Registration
Rights Agreement, there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them.  Except as described on Schedule 4.3 and except as
provided in the Registration Rights Agreement, no Person has the right to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person.


Except as described on Schedule 4.3, the issuance and sale of the Shares
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.


Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.


4.4          Valid Issuance.  The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Investors),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws and except for U.S. citizenship
requirements set forth in Article Seventh of the Company’s Amended and Restated
Certificate of Incorporation and in Article VI of the Company’s Amended and
Restated Bylaws.

 
-6-

--------------------------------------------------------------------------------

 
 
4.5           Consents.  The execution, delivery and performance by the Company
of the Transaction Documents and the offer, issuance and sale of the Shares
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods.  Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Shares, and (ii) the other transactions contemplated by the Transaction
Documents from the provisions of any stockholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Amended and
Restated Certificate of Incorporation or Amended and Restated Bylaws that is or
could reasonably be expected to become applicable to the Investors as a result
of the transactions contemplated hereby, including without limitation, the
issuance of the Shares and the ownership, disposition or voting of the Shares by
the Investors or the exercise of any right granted to the Investors pursuant to
this Agreement or the other Transaction Documents.


4.6           Delivery of SEC Filings; Business.  The Company has made available
to the Investors through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended June
30, 2009 (the “10-K”), and all other reports filed by the Company pursuant to
the 1934 Act since the filing of the 10-K and prior to the date hereof
(collectively, the “SEC Filings”).  The SEC Filings are the only filings
required of the Company pursuant to the 1934 Act for such period.  The Company
and its Subsidiaries are engaged in all material respects only in the business
described in the SEC Filings and, as of their respective dates, the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company and its Subsidiaries, taken as a whole.


4.7           Use of Proceeds.  The net proceeds of the sale of the New Shares
hereunder shall be used by the Company for the repayment of existing
indebtedness, working capital and general corporate purposes.


4.8          No Material Adverse Change.  Since June 30, 2009, except as
identified and described in the SEC Filings or as described on Schedule 4.8,
there has not been:


(i)           any change in the consolidated assets, liabilities, financial
condition or operating results of the Company from that reflected in the
financial statements included in the 10-K, except for changes in the ordinary
course of business which have not had and could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate;

 
-7-

--------------------------------------------------------------------------------

 


(ii)          any declaration or payment of any dividend, or any authorization
or payment of any distribution, on any of the capital stock of the Company, or
any redemption or repurchase of any securities of the Company, other than the
Exchange;


(iii)         any material damage, destruction or loss, whether or not covered
by insurance to any assets or properties of the Company or its Subsidiaries;


(iv)         any waiver, not in the ordinary course of business, by the Company
or any Subsidiary of a material right or of a material debt owed to it;


(v)          any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or a Subsidiary, except in the ordinary
course of business and which is not material to the assets, properties,
financial condition, operating results or business of the Company and its
Subsidiaries taken as a whole (as such business is presently conducted and as it
is proposed to be conducted);


(vi)         any change or amendment to the Company's Amended and Restated
Certificate of Incorporation or Amended and Restated Bylaws, or material change
to any material contract or arrangement by which the Company or any Subsidiary
is bound or to which any of their respective assets or properties is subject,
other than a reverse split, if any, contemplated by Section 7.6;


(vii)        any material labor difficulties or labor union organizing
activities with respect to employees of the Company or any Subsidiary;


(viii)       any material transaction entered into by the Company or a
Subsidiary other than in the ordinary course of business;


(ix)          the loss of the services of any key employee, or material change
in the composition or duties of the senior management of the Company or any
Subsidiary;


(x)           the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or


(xi)          any other event or condition of any character that has had or
could reasonably be expected to have a Material Adverse Effect.


4.9         SEC Filings.  At the time of filing thereof, the SEC Filings
complied as to form in all material respects with the requirements of the 1934
Act and did not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.
 
 
-8-

--------------------------------------------------------------------------------

 

4.10           No Conflict, Breach, Violation or Default.  Subject to the
accuracy of the representations and warranties of each Investor set forth in
Section 5 hereof, the execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Shares will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Amended and
Restated Certificate of Incorporation or the Company’s Amended and Restated
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the EDGAR system), or (ii)(a)
any statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company, any Subsidiary
or any of their respective assets or properties, or (b) any agreement or
instrument to which the Company or any Subsidiary is a party or by which the
Company or a Subsidiary is bound or to which any of their respective assets or
properties is subject.


4.11           Tax Matters.  The Company and each Subsidiary has timely prepared
and filed all tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it, except for such failures to timely file
or pay taxes as could not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.  The charges, accruals and reserves on
the books of the Company in respect of taxes for all fiscal periods are adequate
in all material respects, and there are no material unpaid assessments against
the Company or any Subsidiary nor, to the Company’s Knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole.  All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due, except for such failures to withhold, collect or pay taxes as could
not reasonably be expected to have a Material Adverse Effect, individually or in
the aggregate.  There are no tax liens or claims pending or, to the Company’s
Knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property.  Except as described on Schedule 4.11, there are
no outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.


4.12           Title to Properties.  Except as disclosed in the SEC Filings, the
Company and each Subsidiary has good and marketable title to all real properties
and all other properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the SEC Filings, the Company and each
Subsidiary holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.
 
4.13           Certificates, Authorities and Permits.  The Company and each
Subsidiary possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

 
-9-

--------------------------------------------------------------------------------

 
4.14        Labor Matters.


(a)           Except as set forth on Schedule 4.14, the Company is not a party
to or bound by any collective bargaining agreements or other agreements with
labor organizations.  The Company has not violated in any material respect any
laws, regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment, or employees’
health, safety, welfare, wages and hours.


(b)           (i) There are no existing, or to the Company's Knowledge,
threatened, strikes, slow-downs, work stoppages, job actions, lockouts or any
other disruptions of or by the Company's employees, (ii) there are no unfair
labor practices or petitions for election pending or, to the Company's
Knowledge, threatened before the National Labor Relations Board or any other
federal, state or local labor commission relating to the Company's employees,
(iii) no demand for recognition or certification heretofore made by any labor
organization or group of employees is pending with respect to the Company and
(iv) to the Company's Knowledge, the Company enjoys good labor and employee
relations with its employees and labor organizations, taken as a whole.


(c)           The Company is, and at all times has been, in compliance in all
material respects with all applicable laws respecting employment (including laws
relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization.  There are no claims pending against the Company
before the Equal Employment Opportunity Commission or any other administrative
body or in any court asserting any violation of Title VII of the Civil Rights
Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or
any other federal, state or local Law, statute or ordinance barring
discrimination in employment.


(d)           Except as disclosed in the SEC Filings or as described on Schedule
4.14, the Company is not a party to, or bound by, any employment or other
contract or agreement that contains any severance, termination pay or change of
control liability or obligation, including, without limitation, any “excess
parachute payment,” as defined in Section 280G(b) of the Internal Revenue Code.


(e)           Except as specified in Schedule 4.14, each of the Company's
employees is a Person who is either a United States citizen or is entitled to
work in the United States.  To the Company's Knowledge, the Company has no
liability for the improper classification by the Company of such employees as
independent contractors or leased employees prior to the Closing.
    

 
-10-

--------------------------------------------------------------------------------

 

4.15        Intellectual Property.


Except as set forth on Schedule 4.15:


(a)           All Intellectual Property of the Company and its Subsidiaries is
currently in compliance with all legal requirements (including timely filings,
proofs and payments of fees) and is valid and enforceable, except where the
failure to be in compliance has not had and could not reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.  No
Intellectual Property of the Company or its Subsidiaries which is necessary for
the conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has been or is now
involved in any cancellation, dispute or litigation, and, to the Company’s
Knowledge, no such action is threatened.  Neither the Company nor any Subsidiary
owns any patent or patent application.


(b)           All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted to which the
Company or any Subsidiary is a party or by which any of their assets are bound
(other than  generally commercially available, non-custom, off-the-shelf
software application programs having a retail acquisition price of less than
$10,000 per license) (collectively, “License Agreements”) are valid and binding
obligations of the Company or its Subsidiaries that are parties thereto and, to
the Company’s Knowledge, the other parties thereto, enforceable in accordance
with their terms, except to the extent that enforcement thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.


(c)           The Company and its Subsidiaries own or have the valid right to
use all of the Intellectual Property that is necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted and for the ownership,
maintenance and operation of the Company’s and its Subsidiaries’ properties and
assets, free and clear of all liens, encumbrances, adverse claims or obligations
to license all such owned Intellectual Property and Confidential Information,
other than licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses.  The Company and its Subsidiaries have a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the respective businesses of the Company and
its Subsidiaries, except where the failure to have such right has not had and
could not reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate.


(d)           The conduct of the Company’s and its Subsidiaries’ businesses as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property of the Company and its Subsidiaries which
are necessary for the conduct of Company’s and each of its Subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted are not being Infringed by any third party.  There is no litigation or
order pending or outstanding or, to the Company’s Knowledge, threatened, that
seeks to limit or challenge or that concerns the ownership, use, validity or
enforceability of any Intellectual Property or Confidential Information of the
Company and its Subsidiaries and the Company’s and its Subsidiaries’ use of any
Intellectual Property or Confidential Information owned by a third party, and,
to the Company’s Knowledge, there is no valid basis for the same.

 
-11-

--------------------------------------------------------------------------------

 


(e)           The consummation of the transactions contemplated hereby and by
the other Transaction Documents will not result in the alteration, loss,
impairment of or restriction on the Company’s or any of its Subsidiaries’
ownership or right to use any of the Intellectual Property or Confidential
Information which is necessary for the conduct of Company’s and each of its
Subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted.


(f)           The Company and its Subsidiaries have taken reasonable steps to
protect the Company’s and its Subsidiaries’ rights in their Intellectual
Property and Confidential Information.  Each employee, consultant and contractor
who has had access to Confidential Information which is necessary for the
conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted has executed an
agreement to maintain the confidentiality of such Confidential Information and
has executed appropriate agreements that are substantially consistent with the
Company’s standard forms thereof.  Except under confidentiality obligations,
there has been no material disclosure of any of the Company’s or its
Subsidiaries’ Confidential Information to any third party.


4.16        Environmental Matters.  Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim, in each case, which violation,
contamination, liability or claim has had or could reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate.


4.17        Litigation.  Except as described on Schedule 4.17, there are no
pending actions, suits or proceedings against or affecting the Company, its
Subsidiaries or any of its or their properties, which could reasonably be
expected to have a Material Adverse Effect, individually or in the aggregate;
and to the Company’s Knowledge, no such actions, suits or proceedings are
threatened or contemplated.  Neither the Company nor any Subsidiary, nor, to the
Company’s Knowledge, any director or officer thereof, is or since January 1,
2004 has been the subject of any action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty.  There has not been, and to the Company’s Knowledge, there is
not pending or contemplated, any investigation by the SEC involving the Company
or any current or former director or officer of the Company.  The SEC has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the 1933 Act
or the 1934 Act.

 
-12-

--------------------------------------------------------------------------------

 


4.18           Financial Statements.  The financial statements included in each
SEC Filing present fairly, in all material respects, the consolidated financial
position of the Company as of the dates shown and its consolidated results of
operations and cash flows for the periods shown, and such financial statements
have been prepared in conformity with United States generally accepted
accounting principles applied on a consistent basis (“GAAP”) (except as may be
disclosed therein or in the notes thereto, and, in the case of quarterly
financial statements, as permitted by Form 10-Q under the 1934 Act).  Except as
set forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof or as described on Schedule 4.18, neither the
Company nor any of its Subsidiaries has incurred any liabilities, contingent or
otherwise, except those incurred in the ordinary course of business, consistent
(as to amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.


4.19           Insurance Coverage.  The Company and each Subsidiary maintains in
full force and effect insurance coverage that is customary for comparably
situated companies for the business being conducted and properties owned or
leased by the Company and each Subsidiary, and the Company reasonably believes
such insurance coverage to be adequate against all liabilities, claims and risks
against which it is customary for comparably situated companies to insure.


4.20           OTCBB Compliance.  The Common Stock is registered pursuant to
Section 12(g) of the 1934 Act and is quoted on The OTC Bulletin Board quotation
service (the “OTCBB”), and, except as contemplated by Section 7.6, the Company
has taken no action designed to, or likely to have the effect of, terminating
the registration of the Common Stock under the 1934 Act or removal from
quotation of the Common Stock from the OTCBB, nor has the Company received any
notification that the SEC, the OTCBB or the Financial Industry Regulatory
Authority, Inc. is contemplating terminating such registration or quotation.


4.21           Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than as
described in Schedule 4.21.


4.22           No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Shares.


4.23           Other Offerings.  Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Shares under the 1933
Act.

 
-13-

--------------------------------------------------------------------------------

 



4.24           Private Placement.  Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the offer and sale of the Shares to the Investors as contemplated hereby is
exempt from the registration requirements of the 1933 Act.


4.25           Questionable Payments.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any Subsidiary, has on behalf of the Company
or any Subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any Subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.


4.26           Transactions with Affiliates.  Except as disclosed in the SEC
Filings or as disclosed on Schedule 4.26, none of the officers or directors of
the Company is presently a party to any transaction with the Company or any
Subsidiary (other than as holders of stock options and/or warrants, and for
services as officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer or director or, to the Company’s Knowledge, any entity in
which any officer or director has a substantial interest or is an officer,
director, trustee or partner.


4.27           Internal Controls.  The Company is in material compliance with
the provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared.  The Company's certifying officers have evaluated the
effectiveness of the Company's controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the "Evaluation Date").  The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company's internal controls (as
such term is defined in Item 308 of Regulation S-K) or, to the Company's
Knowledge, in other factors that could significantly affect the Company's
internal controls.  The Company maintains and will continue to maintain a
standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the 1934 Act.

 
-14-

--------------------------------------------------------------------------------

 


4.28          Disclosures.  Except as expressly identified on Schedule 4.28
(such information, the “Non-public Information”), neither the Company nor any
Person acting on its behalf has provided the Investors or their agents or
counsel with any information that constitutes or might constitute material,
non-public information, other than the terms of the transactions contemplated
hereby.  The written materials delivered to the Investors in connection with the
transactions contemplated by the Transaction Documents do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.


5.           Representations and Warranties of the Investors.  Each of the
Investors hereby severally, and not jointly, represents and warrants to the
Company that:


5.1           Organization and Existence; Address.  Such Investor, if an entity,
is a validly existing corporation, limited partnership or limited liability
company and has all requisite corporate, partnership or limited liability
company power and authority to invest in the Shares pursuant to this
Agreement.  The address of such Investor furnished by him or it on the signature
pages hereto is such Investor’s principal residence if he is an individual or
its principal business address if it is a corporation or other entity


5.2           Authorization.  The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and each will constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.


5.3           Purchase Entirely for Own Account.  The Shares to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws.  Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time.  Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered.

 
-15-

--------------------------------------------------------------------------------

 

5.4           Investment Experience.  Such Investor acknowledges that it can
bear the economic risk and complete loss of its investment in the Shares and has
such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.  Such Investor understands and recognizes that the purchase of the
Shares is highly speculative and involves a high degree of risk and that only
investors who can afford the loss of their entire investment should consider
investing in the Company.  Such Investor has also reviewed the risk factors in
the SEC Filings.


5.5           Disclosure of Information.  Such Investor has had an opportunity
to receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares.  Such
Investor acknowledges receipt of copies of the SEC Filings.  Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, limit or otherwise affect such Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.


5.6           Restricted Securities.  Such Investor understands that the Shares
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.


5.7           Legends.  It is understood that, except as provided below,
certificates evidencing the Shares may bear the following or any similar legend:


 (a)           “The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities Act
of 1933, as amended, (ii) such securities may be sold without restriction
pursuant to Rule 144, or (iii) the Company has received an opinion of counsel
reasonably satisfactory to it that such transfer may lawfully be made without
registration under the Securities Act of 1933 or qualification under applicable
state securities laws.”


 (b)           If required by the authorities of any state in connection with
the issuance of sale of the Shares, the legend required by such state authority.


5.8           Accredited Investor.  Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.


5.9           No General Solicitation.  Such Investor did not learn of the
investment in the Shares as a result of any general solicitation or general
advertising.


5.10         Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.

 
-16-

--------------------------------------------------------------------------------

 

5.11           Prohibited Transactions.  Since the earlier of (a) such time as
such Investor was first contacted by the Company or any other Person acting on
behalf of the Company regarding the transactions contemplated hereby or (b)
thirty (30) days prior to the date hereof, neither such Investor nor any
Affiliate of such Investor which (x) had knowledge of the transactions
contemplated hereby, (y) has or shares discretion relating to such Investor’s
investments or trading or information concerning such Investor’s investments,
including in respect of the Shares, or (z) is subject to such Investor’s review
or input concerning such Affiliate’s investments or trading (collectively,
“Trading Affiliates”) has, directly or indirectly, effected or agreed to effect
any short sale, whether or not against the box, established any “put equivalent
position” (as defined in Rule 16a-1(h) under the 1934 Act) with respect to the
Common Stock, granted any other right (including, without limitation, any put or
call option) with respect to the Common Stock or with respect to any security
that includes, relates to or derived any significant part of its value from the
Common Stock or otherwise sought to hedge its position in the Shares (each, a
“Prohibited Transaction”).  Prior to the earliest to occur of (i) the
termination of this Agreement, (ii) the Effective Date or (iii) the
Effectiveness Deadline, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited
Transaction.  Such Investor acknowledges that the representations, warranties
and covenants contained in this Section 5.11 are being made for the benefit of
the Investors as well as the Company and that each of the other Investors shall
have an independent right to assert any claims against such Investor arising out
of any breach or violation of the provisions of this Section 5.11.


5.12           Ownership of Existing Warrants.  If such Investor is an Existing
Investor, such Investor owns beneficially and of record the Existing Warrants
set forth opposite such Investor’s name on the signature pages affixed hereto,
free and clear of all pledges, liens, encumbrances and adverse claims with
respect thereto, other than those created by the Existing Agreements and those
arising under applicable securities laws.


5.13           Need for Additional Financing.  Such Investor understands that it
is likely that the Company will need to obtain additional financing following
consummation of the sale of the Shares in order to fully execute its current
business plan and objectives.  Such financing could be in the form of a sale or
sales of equity or debt or equipment lease financing or a combination of the
foregoing. Such financing could lead to material dilution to the Company’s then
existing equity holders and could provide for terms that restrict the operations
of the Company.  There can be no assurance that any additional financing
following the sale of the Shares will be available to the Company on
commercially reasonable terms or at all.  In the event the Company is unable to
obtain additional financing, it may not be able to fully execute its business
plan and objectives and could be forced to curtail some or all of its
operations.


6.  Conditions to Closing.


6.1           Conditions to the Investors’ Obligations. The obligation of each
Investor to consummate the Financing and/or the Exchange, as applicable, at the
Closing is subject to the fulfillment to such Investor’s satisfaction, on or
prior to the Closing Date, of the following conditions, any of which may be
waived by such Investor (as to itself only):

 
-17-

--------------------------------------------------------------------------------

 

(a)           The representations and warranties made by the Company in Section
4 hereof qualified as to materiality shall be true and correct at all times
prior to and on the Closing Date, except to the extent any such representation
or warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date,
and, the representations and warranties made by the Company in Section 4 hereof
not qualified as to materiality shall be true and correct in all material
respects at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects as of such earlier date.  The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.


(b)           The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.


(c)           The Company shall have executed and delivered the Registration
Rights Agreement.


(d)           The Company shall have received gross proceeds from the sale of
the New Shares as contemplated hereby of at least Seven Million Nine Hundred
Thousand Dollars ($7,900,000); provided, however, that no New Investor can
assert this Section 6.1(d) as a condition to its obligations hereunder unless it
and its Affiliates who are also New Investors are otherwise ready, willing and
able to fund their respective purchases of the New Shares.


(e)           [reserved]


(f)           The Company shall have provided written evidence reasonably
satisfactory to the Investors that the Company has received customary financing
commitments for the acquisition of at least four additional aircraft of the type
and quality currently used by the Company in its business.


(g)           No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.


(h)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Chief Executive Officer or its Chief Financial Officer,
dated as of the Closing Date, certifying to the fulfillment of the conditions
specified in subsections (a), (b), (d), (e) and (k) of this Section 6.1.

 
-18-

--------------------------------------------------------------------------------

 

(i)           The Company shall have delivered a Certificate, executed on behalf
of the Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, certifying the current versions of the Amended
and Restated Certificate of Incorporation and Amended and Restated Bylaws of the
Company and certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.


(j)           The Investors shall have received an opinion from DLA Piper LLP
(US), the Company's counsel, dated as of the Closing Date, substantially in the
form of Exhibit B.


(k)           No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.


6.2          Conditions to Obligations of the Company. The Company's obligation
to consummate the Financing and the Exchange at the Closing is subject to the
fulfillment to the satisfaction of the Company on or prior to the Closing Date
of the following conditions, any of which may be waived by the Company:


(a)           The representations and warranties made by the Investors in
Section 5 hereof, other than the representations and warranties contained in
Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment
Representations”), shall be true and correct in all material respects when made,
and shall be true and correct in all material respects on the Closing Date with
the same force and effect as if they had been made on and as of said date.  The
Investment Representations shall be true and correct in all respects when made,
and shall be true and correct in all respects on the Closing Date with the same
force and effect as if they had been made on and as of said date.  The Investors
shall have performed in all material respects all obligations and covenants
herein required to be performed by them on or prior to the Closing Date.


(b)           The Investors shall have executed and delivered the Registration
Rights Agreement.


(c)           The New Investors shall have delivered the Purchase Price to the
Company.


(e)           The Existing Investors shall have surrendered for cancellation all
of the Existing Warrants for exchange pursuant to the terms of the Exchange.


6.3          Termination of Obligations to Effect Closing; Effects.


(a)           The obligations of the Company, on the one hand, and the
Investors, on the other hand, to effect the Closing shall terminate as follows:

 
-19-

--------------------------------------------------------------------------------

 


(i)            Upon the mutual written consent of the Company and the Investors
agreeing to acquire a majority of the New Shares;


(ii)           By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;


(iii)          By an Investor (with respect to itself only) if any of the
conditions set forth in Section 6.1 shall have become incapable of fulfillment,
and shall not have been waived by the Investor; or


(iv)          By either the Company or any Investor (with respect to itself
only) if the Closing has not occurred on or prior to November 30, 2009;


provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


(b)           In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall forthwith be given to the other Investors by the Company and the
other Investors shall have the right to terminate their obligations to effect
the Closing upon written notice to the Company and the other Investors.  Nothing
in this Section 6.3 shall be deemed to release any party from any liability for
any breach by such party of the terms and provisions of this Agreement or the
other Transaction Documents or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement
or the other Transaction Documents.


7.           Covenants and Agreements of the Company.


7.1           [reserved]


7.2           Reports.  The Company will furnish to the Investors and/or their
assignees such information relating to the Company and its Subsidiaries as from
time to time may reasonably be requested by the Investors and/or their
assignees; provided, however, that the Company shall not disclose material
nonpublic information to the Investors, or to advisors to or representatives of
the Investors, unless prior to disclosure of such information the Company
identifies such information as being material nonpublic information and provides
the Investors, such advisors and representatives with the opportunity to accept
or refuse to accept such material nonpublic information for review and any
Investor wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto.


7.3           No Conflicting Agreements.  The Company will not take any action,
enter into any agreement or make any commitment that would conflict or interfere
in any material respect with the Company’s obligations to the Investors under
the Transaction Documents.

 
-20-

--------------------------------------------------------------------------------

 


7.4           [reserved]


7.5           Compliance with Laws.  The Company will comply in all material
respects with all applicable laws, rules, regulations, orders and decrees of all
governmental authorities.


7.6           Listing of Underlying Shares and Related Matters.  The Company
shall use its commercially reasonable best efforts to qualify for the listing of
the outstanding Common Stock (including the Existing Shares and the Shares) on
the NASDAQ Capital Market as promptly as practicable after the Closing,
including without limitation (i) registering the Common Stock under Section
12(b) of the 1934 Act and (ii) subject to approval of the Company’s Board of
Directors, effecting a reverse split of the outstanding Common Stock (including
the calling of a special meeting of stockholders to approve a reverse
split).  Following any such listing, the Company will use commercially
reasonable efforts to continue the listing and trading of its Common Stock on
the NASDAQ Capital Market (or any other stock exchange maintained by the NASDAQ
Stock Market) and, in accordance, therewith, will use commercially reasonable
efforts to comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of such stock exchange or market, as
applicable.


7.7           Termination of Covenants.  The provisions of Sections 7.2 through
7.5 shall terminate and be of no further force and effect on the date on which
the Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.


7.8           Removal of Legends.  In connection with any sale or disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue replacement
certificates representing the Shares sold or disposed of without restrictive
legends.  Upon the earlier of (i) registration for resale pursuant to the
Registration Rights Agreement or (ii) the Shares becoming freely tradable by a
non-affiliate pursuant to Rule 144 the Company shall (A) deliver to the Transfer
Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing shares of Common Stock without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, together with
either (1) a customary representation by the Investor that Rule 144 applies to
the shares of Common Stock represented thereby or (2) a statement by the
Investor that such Investor has sold the shares of Common Stock represented
thereby in accordance with the Plan of Distribution contained in the
Registration Statement, and (B) cause its counsel to deliver to the Transfer
Agent one or more blanket opinions to the effect that the removal of such
legends in such circumstances may be effected under the 1933 Act.  From and
after the earlier of such dates, upon an Investor’s written request, the Company
shall promptly cause certificates evidencing the Investor’s Shares to be
replaced with certificates which do not bear such restrictive legends.  With
respect only to the Specified Investor Shares, when the Company is required to
cause an unlegended certificate to replace a previously issued legended
certificate, if: (1) the unlegended certificate is not delivered to a Specified
Investor within three (3) Business Days of submission by that Specified Investor
of a legended certificate and supporting documentation to the Transfer Agent as
provided above and (2) prior to the time such unlegended certificate is received
by the Specified Investor, the Specified Investor, or any third party on behalf
of such Specified Investor or for the Specified Investor’s account, purchases
(in an open market transaction or otherwise) shares of Common Stock to deliver
in satisfaction of a sale by the Specified Investor of Specified Investor Shares
represented by such certificate (a “Buy-In”), then the Company shall pay in cash
to the Specified Investor (for costs incurred either directly by such Specified
Investor or on behalf of a third party) the amount by which the total purchase
price paid for Common Stock as a result of the Buy-In (including brokerage
commissions, if any) exceeds the proceeds received by such Specified Investor as
a result of the sale to which such Buy-In relates.  The Specified Investor shall
provide the Company written notice indicating the amounts payable to the
Specified Investor in respect of the Buy-In.

 
-21-

--------------------------------------------------------------------------------

 


7.9          Subsequent Equity Sales.


(a)           From the date hereof until ninety (90) days after the Closing
Date, without the consent of the Required Investors (as defined in the
Registration Rights Agreement), neither the Company nor any Subsidiary shall
issue shares of Common Stock or Common Stock Equivalents.  Notwithstanding the
foregoing, the provisions of this Section 7.9(a) shall not apply to (i) the
issuance of Common Stock or Common Stock Equivalents upon the conversion or
exercise of any securities of the Company or a Subsidiary outstanding on the
date hereof, provided that the terms of such security are not amended after the
date hereof to decrease the exercise price or increase the Common Stock or
Common Stock Equivalents receivable upon the exercise, conversion or exchange
thereof, (ii) the issuance of any Common Stock or Common Stock Equivalents
pursuant to any Company equity incentive plan approved by the Company’s
stockholders and in place as of the date hereof or (iii) the transactions
described on Schedule 7.9(a).


(b)           From the date hereof until the earlier of (i) three (3) years
after the Closing Date or (ii) the date on which no Specified Investor holds any
Specified Investor Shares, without the consent of the Specified Investors
holding a majority of the Specified Investor Shares held by all of the Specified
Investors as of such date, the Company shall not effect or enter into an
agreement to effect any Subsequent Financing involving a “Variable Rate
Transaction”.  The term “Variable Rate Transaction” shall mean a transaction in
which the Company issues or sells (i) any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock either (A) at a conversion, exercise
or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities, or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price.  For the
avoidance of doubt, the issuance of a security which is subject to customary
anti-dilution protections, including where the conversion, exercise or exchange
price is subject to adjustment as a result of stock splits, reverse stock splits
and other similar recapitalization or reclassification events shall not be
deemed to be a “Variable Rate Transaction.”

 
-22-

--------------------------------------------------------------------------------

 


7.10           Adoption of Equity Incentive Plan.  Promptly following the
Closing, the Company shall adopt and use its commercially reasonable best
efforts to cause its stockholders to approve an equity incentive plan containing
customary terms and conditions for the industry in which the Company operates.


7.11           Equal Treatment of Investors.  No consideration shall be offered
or paid to any Person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents.  For
clarification purposes, this provision constitutes a separate right granted to
each Investor by the Company and negotiated separately by each Investor, and is
intended for the Company to treat the Investors as a class and shall not in any
way be construed as the Investors acting in concert or as a group with respect
to the purchase, disposition or voting of Shares or otherwise.


8.           Survival and Indemnification.


8.1         Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.


8.2     Indemnification.  The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.


8.3     Conduct of Indemnification Proceedings.  Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation.  It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties.  No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

 
-23-

--------------------------------------------------------------------------------

 


9.           Miscellaneous.


9.1           Successors and Assigns.  This Agreement may not be assigned by a
party hereto without the prior written consent of the Company or the Investors,
as applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.


9.2           Counterparts; Faxes.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed via facsimile, which shall be deemed an original.


9.3           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


9.4           Notices.  Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one Business Day after
delivery to such carrier.  All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

 
-24-

--------------------------------------------------------------------------------

 
If to the Company:


Avantair, Inc.
4311 General Howard Drive
Clearwater, Florida 33762
Attention:  Chief Executive Officer
Fax:  (727) 683-9811


With a copy to:


DLA Piper LLP (US)
1251 Avenue of the Americas
New York, New York 10020-1104
Attention:  Jamie Knox
Fax:  (212) 884-8692


If to the Investors:


to the addresses set forth on the signature pages hereto.


9.5           Expenses.  The parties hereto shall pay their own costs and
expenses in connection herewith, except that the Company shall pay the
reasonable fees and expenses of Lowenstein Sandler PC not to exceed $25,000,
upon the occurrence of the Closing; it being understood that Lowenstein Sandler
PC has only rendered legal advice to the Special Situations Funds participating
in this transaction and not to the Company or any other Investor in connection
with the transactions contemplated hereby, and that each of the Company and each
Investor has relied for such matters on the advice of its own respective
counsel.  Such expenses shall be paid upon demand.  The Company shall reimburse
the Investors upon demand for all reasonable out-of-pocket expenses incurred by
the Investors, including without limitation reimbursement of attorneys’ fees and
disbursements, in connection with any amendment, modification or waiver of this
Agreement or the other Transaction Documents.  In the event that legal
proceedings are commenced by any party to this Agreement against another party
to this Agreement in connection with this Agreement or the other Transaction
Documents, the party or parties which do not prevail in such proceedings shall
severally, but not jointly, pay their pro rata share of the reasonable
attorneys’ fees and other reasonable out-of-pocket costs and expenses incurred
by the prevailing party in such proceedings.


9.6           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Investors.  Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Shares purchased under this Agreement at the time outstanding,
each future holder of all such Shares, and the Company.


-25-

--------------------------------------------------------------------------------


 
9.7           Publicity.  Except as set forth below, no public release or
announcement concerning the transactions contemplated hereby shall be issued by
the Company or the Investors without the prior consent of the Company (in the
case of a release or announcement by the Investors) or the Investors (in the
case of a release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance.  By 9:00 a.m. (New York
City time) on the trading day immediately following the Closing Date, the
Company shall issue a press release disclosing the consummation of the
transactions contemplated by this Agreement and the Non-public Information.  No
later than the fourth trading day following the Closing Date, the Company will
file a Current Report on Form 8-K attaching the press release described in the
foregoing sentence as well as copies of the Transaction Documents.  In addition,
the Company will make such other filings and notices in the manner and time
required by the SEC.  The Company understands and acknowledges that, subject to
the provisions of Section 5.11, the Investors shall be free to trade in the
securities of the Company from and after the time the press release is required
to be disseminated pursuant to this Section 9.7.


9.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof but shall be interpreted as if it
were written so as to be enforceable to the maximum extent permitted by
applicable law, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.  To the extent permitted by applicable law, the parties hereby
waive any provision of law which renders any provision hereof prohibited or
unenforceable in any respect.


9.9           Entire Agreement.  This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.


9.10        Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.


-26-

--------------------------------------------------------------------------------


 
9.11        Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby.  Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement.  Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court.  Each party
hereto irrevocably waives any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.


9.12        Independent Nature of Investors' Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
[signature page follows]


-27-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The Company:
AVANTAIR, INC.
       
By:
 /s/ Steven F. Santo
 
Name:
 Steven F. Santo
 
Title:
 C.E.O.


-28-

--------------------------------------------------------------------------------


 
Existing Investors:
 
Howard Tooter
         
By:
 /s/ Howard Tooter
   
Name:
 Howard Tooter
   
Title:
 Investor



Number of Existing Warrants:  24,000
Number of Exchange Shares:    15,158


Existing Investors:
 
John F. O’Brien
         
By:
 /s/ John F. O’Brien
   
Name:
 John F. O’Brien
   
Title:
 Investor



Number of Existing Warrants:  48,000
Number of Exchange Shares:   30,316


Existing Investors:
 
A. Clinton Allen
         
By:
 /s/ A. Clinton Allen
   
Name:
 A. Clinton Allen
   
Title:
 Investor



Number of Existing Warrants:  48,000
Number of Exchange Shares:    30,316


Existing Investors:
 
Lawson P. Allen
         
By:
 /s/ Lawson P. Allen
   
Name:
 Lawson P. Allen
   
Title:
 Investor

 
Number of Existing Warrants:  24,000
Number of Exchange Shares:    15,158
 
-29-

--------------------------------------------------------------------------------


 
Existing Investors:
 
Kleemann Family 2004 Revocable Trust
         
By:
 /s/ Stephen Kleemann
   
Name:
 Stephen Kleemann
   
Title:
 Trustee



Number of Existing Warrants:  84,000
Number of Exchange Shares:    53,053


Existing Investors:
 
Dalewood Associates LP
         
By:
 /s/ Steven Levine
   
Name:
 Steven Levine
   
Title:
 Investor



Number of Existing Warrants:  40,000
Number of Exchange Shares:   25,263


Existing Investors:
 
BRMR, LLC
         
By:
 /s/ Barry Rubenstein
   
Name:
 Barry Rubenstein
   
Title:
 Investor



Number of Existing Warrants:  200,000
Number of Exchange Shares:    126,316


Existing Investors:
 
Glen S. Davis
         
By:
 /s/ Glen S. Davis
   
Name:
 Glen S. Davis
   
Title:
 Investor



Number of Existing Warrants:  19,200
Number of Exchange Shares:    12,126
 
-30-

--------------------------------------------------------------------------------


 
Existing Investors:
  Joseph Martin & Catherine Martin          
By:
 /s/ Joseph Martin
By:
 /s/ Catherine Martin
   
Name:
 Joseph Martin
Name:
  Catherine Martin
   
Title:
 Investor
Title:
  Investor



Number of Existing Warrants:  40,000
Number of Exchange Shares:    25,263


Existing Investors:
 
David Nussbaum
         
By:
 /s/ David Nussbaum
   
Name:
 David Nussbaum
   
Title:
 Investor



Number of Existing Warrants:  20,000
Number of Exchange Shares:   12,632


Existing Investors:
 
Steven Levine
         
By:
 /s/ Steven Levine
   
Name:
 Steven Levine
   
Title:
 Investor



Number of Existing Warrants:  20,000
Number of Exchange Shares:    12,632


Existing Investors:
 
Beverly Wilkes Armstrong Revocable Trust, dated June 15, 1997 as amended
         
By:
 /s/ Beverly W. Armstrong
   
Name:
 Beverly W. Armstrong
   
Title:
 Trustee



Number of Existing Warrants:  50,000
Number of Exchange Shares:    31,579
 
-31-

--------------------------------------------------------------------------------


 
Existing Investors:
 
Richard B. DeWolfe Revocable Trust
           
By:
 /s/ Richard B. DeWolfe
   
Name:
 Richard B. DeWolfe
   
Title:
 Trustee



Number of Existing Warrants:  40,000
Number of Exchange Shares:    25,263


Existing Investors:
 
S. Pierce Walmsley
           
By:
 /s/ S. Pierce Walmsley
   
Name:
 S. Pierce Walmsley
   
Title:
 Investor



Number of Existing Warrants:  60,000
Number of Exchange Shares:   37,895


Existing Investors:
 
Scott Sibley
           
By:
 /s/ Scott Sibley
   
Name:
 Scott Sibley
   
Title:
 Investor



Number of Existing Warrants:  100,000
Number of Exchange Shares:    63,158
 
-32-

--------------------------------------------------------------------------------


 
New Investors:
 
SPECIAL SITUATIONS FUND III QP, L.P.
         
By:
 /s/ David M. Greenhouse
   
Name:
 David M. Greenhouse
   
Title:
 General Partner



Aggregate Purchase Price:  $3,750,000.55
Number of Shares:  3,947,369


Address for Notice:
527 Madison Avenue
Suite 2600
New York, NY  10022


with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attn:  John D. Hogoboom, Esq.
Telephone:   973.597.2500
Facsimile:      973.597.2400



 
SPECIAL SITUATIONS CAYMAN FUND, L.P.
     
By:
 /s/ David M. Greenhouse
 
Name:
 David M. Greenhouse
 
Title:
 General Partner



Aggregate Purchase Price:  $1,250,000.50
Number of Shares:  1,315,790


Address for Notice:
527 Madison Avenue
Suite 2600
New York, NY  10022


-33-

--------------------------------------------------------------------------------


 
with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attn:  John D. Hogoboom, Esq.
Telephone:    973.597.2500
Facsimile:       973.597.2400


SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.



 
By:
 /s/ David M. Greenhouse
 
Name:
 David M. Greenhouse
 
Title:
 General Partner



Aggregate Purchase Price:  $1,000,000.40
Number of Shares:  1,052,632


527 Madison Avenue
Suite 2600
New York, NY  10022


with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attn:  John D. Hogoboom, Esq.
Telephone:                                973.597.2500
Facsimile:                                973.597.2400


-34-

--------------------------------------------------------------------------------





 
/s/ David M. Greenhouse
 
David M. Greenhouse



Aggregate Purchase Price:  $403,750
Number of Shares:  425,000
 
527 Madison Avenue
Suite 2600
New York, NY  10022


with a copy to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attn:  John D. Hogoboom, Esq.
Telephone:  973.597.2500
Facsimile:     973.597.2400
 
-35-

--------------------------------------------------------------------------------


 
Other New Investors:
 
Carpe Diem Partners LLC
           
By:  Carpe Diem Capital Management LLC
           
By:
 /s/ John Ziegelman
   
Name:
 John Ziegelman
   
Title:
 President



Aggregate Purchase Price:  $118,750
Number of Shares:    125,000


Other New Investors:
 
Matthew Campbell
         
By:
 /s/ Matthew Campbell
   
Name:
 Matthew Campbell
   
Title:
 Investor



Aggregate Purchase Price:  $50,350
Number of Shares:    53,000


Other New Investors:
 
BBS Capital Fund, LP
         
By:
 /s/ Berke Bakay
   
Name:
 Berke Bakay
   
Title:
 Principle



Aggregate Purchase Price:  $304,000
Number of Shares:    320,000


Other New Investors:
 
Hound Partners LP
           
By:
 /s/ Jonathan Auerbach
   
Name:
 Jonathan Auerbach
   
Title:
 Managing Member of General Partner



Aggregate Purchase Price:  $153,063.05
Number of Shares:    161,119


-36-

--------------------------------------------------------------------------------




Other New Investors:
 
Hound Partners Offshore Fund LP
         
By:
 /s/ Jonathan Auerbach
   
Name:
 Jonathan Auerbach
   
Title:
 Managing Member of General Partner



Aggregate Purchase Price:  $196,936.90
Number of Shares:    207,302


Other New Investors:
 
Edward Kovary Jr.
         
By:
 /s/ Edward Kovary Jr.
   
Name:
 Edward Kovary Jr.
   
Title:
 Investor



Aggregate Purchase Price:  $33,250
Number of Shares:    35,000


Other New Investors:
 
Charles N. Mathewson Trust dtd 7/22/92
         
By:
 /s/ Charles N. Mathewson
   
Name:
 Charles N. Mathewson
   
Title:
 Trustee



Aggregate Purchase Price:  $725,345.95
Number of Shares:    763,522


Other New Investors:
 
Scott Sibley
         
By:
 /s/ Scott Sibley
   
Name:
 Scott Sibley
   
Title:
 Investor



Aggregate Purchase Price:  $250,000
Number of Shares:    263,158
 
-37-

--------------------------------------------------------------------------------


 
Other New Investors:
 
Amstel Investments LLC
         
By:
 /s/ Rockwell A. Schnabel
   
Name:
 Rockwell A. Schnabel
   
Title:  
 Manager         

Aggregate Purchase Price:  $142,500
Number of Shares:    150,000


-38-

--------------------------------------------------------------------------------


 
Exhibit A


Form of Registration Rights Agreement


-39-

--------------------------------------------------------------------------------


 
Exhibit B


Form of Opinion of Company Counsel


Counsel’s opinion shall be based on a customary review of the transaction
documents, the Company’s charter and by-laws, all material contracts and the
provisions of applicable law and shall be subject only to customary limitations
and qualification.  Such opinion shall be to substantially the following effect:


1.           Based solely upon a certificate of good standing issued by
applicable public officials, dated October 13, 2009, the Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of Delaware.  Based solely upon certificates of good standing issued by
applicable public officials, dated on or prior to October 14, 2009, the Company
is duly qualified to do business as a foreign corporation and is in good
standing in the following states:  California, Florida, Massachusetts, Nevada
and New Jersey.  The Company has all corporate power and authority that are
required to own and operate its properties and assets and to carry on its
business as now conducted and as proposed to be conducted (all as described in
the Company’s Annual Report on Form 10-K for its fiscal year ended June 30,
2009).


2.           The Company has the corporate power and authority and has taken all
requisite corporate action necessary for (i) the authorization, execution and
delivery of the Transaction Documents, (ii) the authorization of the performance
of all obligations of the Company under the Transaction Documents, and (iii) the
authorization, issuance and delivery of the Shares.  The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except that (a) such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally, (b) the
remedies of specific performance and injunctive and other forms of injunctive
relief may be subject to general principles of equity, regardless of whether
such enforcement is considered in a proceeding at law or in equity and (c)
indemnification and contribution provisions may be limited by applicable law..


3.           The Shares have been duly authorized and, when issued, sold and
delivered against payment therefor in accordance with the provisions of the
Agreement, will be duly and validly issued, fully paid and non-assessable and
free of any preemptive rights or rights of first refusal or similar rights under
the statutory provisions of the Delaware General Corporation Law, the Company’s
Amended and Restated Certificate of Incorporation or Amended and Restated
By-laws, each as amended to date, or any Material Agreement (as defined in
Paragraph 6 below).


4.           The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Shares require no
consent of, action by or in respect of, or filing with, any Person, governmental
body, agency, or official known to us other than those that have been made or
obtained which are in full force and effect and post-sale filings pursuant to
applicable state and federal securities laws.


-40-

--------------------------------------------------------------------------------


 
5.           The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Shares does not and
will not conflict with or result in a breach or violation of any of the terms
and provisions of, or constitute a default under (i) the Company’s Amended and
Restated Certificate of Incorporation or Amended and Restated Bylaws, each as
amended to date, (ii) any Applicable Law or, to our knowledge, any order of any
governmental agency or body or any court having jurisdiction over the Company,
any Subsidiary or any of their respective assets or properties, or (iii) any of
the material agreements and instruments listed in the officer’s certificate
attached hereto (the “Material Agreements”).


6.           Except as described in the Disclosure Schedules, to our knowledge,
but without our having made any independent investigation, there are no pending
actions, suits or proceedings against or affecting the Company or its
Subsidiaries that would be required to be disclosed in the SEC Filings.


7.           Assuming the representations made by the Company and the Investors
in the Transaction Documents are true and correct, the initial sale of the
Shares as contemplated by the Transaction Documents is exempt from the
registration and prospectus delivery requirements of the Securities Act of 1933,
as amended.
 
-41-

--------------------------------------------------------------------------------

